 

Exhibit 10.5

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
October 22, 2010, is made between MASSEY ENERGY COMPANY, a Delaware corporation
(the “Company”), and MICHAEL K. SNELLING (the “Executive”).

WITNESSETH:

WHEREAS, the Company and Executive previously entered into an amended and
restated Employment Agreement on May 25, 2009, as the same may have been
thereafter amended (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
order to express the understanding of Executive that the Company is not liable
to Executive in the event any compensation or benefits provided to Executive are
subject to any additional income tax, interest or penalties imposed under
Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 25 and throughout the Employment Agreement) and
intending to be legally bound hereby, the Company and Executive agree as
follows:

1. The following sentence is added at the end of Section 7 of the Employment
Agreement:

Notwithstanding any of the provisions of this Agreement or any other agreement
pertaining to Executive, the Company shall not be obligated to hold Executive
harmless from, or make any gross-up payment to Executive for, any additional
income tax, interest or penalties imposed under Section 409A of the Code if any
payment or benefit which is to be provided pursuant to this Agreement or
otherwise fails to comply with, or be exempt from, the requirements of
Section 409A of the Code.

2. In all other respects, the Employment Agreement is unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on October 22, 2010.

 

  MASSEY ENERGY COMPANY By:  

/s/ John M. Poma

Name:   John M. Poma Title:  

Vice President and

Chief Administrative Officer

 

/s/ Michael K. Snelling

  Michael K. Snelling